Citation Nr: 1611924	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to include as due to sun exposure and/or radiation exposure during service.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction rests with the RO in Denver, Colorado as the Veteran resides within the jurisdiction of such. 

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in January 2016.  A transcript of that hearing is of record.  At the hearing, the Veterans Law Judge granted 60 days to submit additional evidence.  In February 2016, the Veteran submitted additional evidence and waived review of the submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2015).  Thus, the Board may proceed with appellate review.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the most probative evidence of record demonstrates that it is at least as likely as not that basal cell carcinoma is related to active service.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grant herein, which grants entitlement to service connection for basal cell carcinoma, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), is not warranted.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Throughout the pendency of the appeal, the Veteran has asserted that his basal cell carcinoma is linked to either sunlight exposure, or in the alternative, to ionizing radiation exposure during service.  Specifically, numerous statements as well as in January 2016 testimony, the Veteran explained he was stationed in the Marshall Islands, where temperatures of 115 degrees were averaged, and that he wore shorts and boots or flip flops, thus his skin was exposed. 

The Veteran satisfied the existence of the present disability standard with regard to basal cell carcinoma.  A June 2011 VA skin examiner diagnosed the Veteran with basal cell carcinoma and noted the last basal cell carcinoma that he had treated with cryotherapy was in the fall of 2010.  Thus, the Board finds that basal cell carcinoma has been demonstrated.  The question remaining for consideration is whether the Veteran's basal cell carcinoma is etiologically related to service.

Service treatment records show no complaints of or treatment for skin cancer or any skin condition in service.  However, service personnel records document that the Veteran was exposed to ionizing radiation during service from October 1978 to March 1979 during service at Enewetak Atoll, part of the Marshall Islands.  Thus, the element of an in-service injury is met.

A June 2011 VA examiner found the Veteran's basal cell carcinoma was at least as likely as not secondary to ionizing radiation exposure he had while at Enewetak (Marshall Islands) during his military duty.  The June 2011 VA examiner noted the Veteran explained he had no protection from the nuclear waste clean-up, that there were scarce regulations in place at the time, that he had constant exposure to contaminated soil and vegetation, and that his radiation badge was rarely worn, so recorded radiation levels would not be accurate.  The June 2011 VA examiner opined because hydrogen bombs (which were tested at Enewetak) produced an exponentially greater amount of radiation fallout than atomic bombs, the best determination would be that he had enough radiation exposure to account for a 50 percent probability of causing his basal cell carcinoma.  However, in October 2011, the Director of Environmental Agents Service provided an opinion stating that it was unlikely that the Veteran's skin cancer can be attributed to ionizing radiation exposure while in military service due to the amount of radiation exposure documented in the Veteran's service personnel records.  

A March 2012 VA skin examiner also found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as the number one risk factor for developing basal cell carcinoma was a person's cumulative lifetime exposure to sun.  The March 2012 VA skin examiner noted the Veteran was in the Marshall Islands for only six months and relative to the rest of his lifetime exposure to sun, his exposure while being in the Marshall Islands would be very minimal and was less likely than not the cause of his basal cell carcinoma. Notably, the March 2012 VA skin examiner specifically linked the Veteran's basal cell carcinoma to exposure to the sun.  

As noted above, in February 2016, the Veteran submitted additional evidence, including a January 2016 VA treatment record and a January 2016 medical letter from Dr. Werwath.  The January 2016 VA treatment record stated, in part, the Veteran served at Atoll with temperatures greater than 100 degrees, that he did not wear a shirt, was in the sun all day with no sunscreen and was also cleaning up radiation.  The January 2016 VA treatment record stated skin cancers are related to sun exposure and the Veteran had sun exposure with no protection and also nuclear weapon residue as well.  The January 2016 VA treatment record also stated the Veteran was a real estate broker post-service, thus he wore business attire.  Thus, given these facts, the January 2016 VA treatment record stated it was at least as likely as not that this was the significant exposure and the risk for basal cell carcinoma.  

In a January 2016 letter, Dr. Werwath stated, in part, he treated the Veteran for basal cell carcinoma.  In response to whether the sun and radiation exposure, during his military tour on Enewetak Atoll, could have contributed to basal cell carcinoma, in his opinion, Dr. Werwath stated the answer was yes.  Dr. Werwath stated while there were many factors involved, it was likely that the Veteran being stationed and working on the Atoll had contributed to these cutaneous eruptions, as factually skin and other cancers can remain dormant and undetected for many years before manifesting themselves.  Dr Werwath further stated that high sun and radiation exposure were certainly considered to be contributing factors to later diseases.

Given the evidence outlined above, the Board is of the opinion that the point of relative equipoise has been reached in this matter.  The evidence of record including the January 2016 VA treatment record and January 2016 medical letter from Dr. Werwath, leads the Board to conclude that the basal cell carcinoma is related to active service. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a veteran).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for basal cell carcinoma, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for basal cell carcinoma is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


